Citation Nr: 0207490	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-10 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the denial of improved disability pension benefits 
based on excessive net worth was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
determined the veteran was totally disabled but that the 
veteran's net worth was a bar to the receipt of non-service 
connected pension benefits.  The veteran subsequently 
perfected this appeal.

The veteran requested a travel board hearing, but later 
withdrew his request.  


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran was born in September 1949.  In 1997 he was 48 
years old with an estimated life expectancy of 29.5 years.  

3. The veteran has reported financial investments somewhere 
between $150,000 (1997) and $120,000 (1998); monthly 
expenses were estimated at approximately $4,140.

4. Under the circumstances, it is reasonable that some 
portion of the corpus of the estates (veteran and his 
spouse) be consumed to pay for the veteran's maintenance. 





CONCLUSION OF LAW

The veteran's net worth constitutes a bar to payment of 
improved disability pension benefits.  38 U.S.C.A. § 1522(a) 
(West 1991); 38 C.F.R. §§ 3.274, 3.275 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 1998 
statement of the case (SOC) and the June 2001 supplemental 
statement of the case (SSOC) of the laws and regulations 
regarding the relationship of net worth to pension 
entitlement.  The Board concludes that the discussions in the 
SOC and the SSOC, adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO made numerous requests to the veteran for 
information regarding net worth, income, and expenses.  The 
veteran has submitted various financial documentation (for 
the years 1997 and 1998) and has not identified additional 
documents that need to be obtained. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Pension shall be denied or discontinued when the corpus of 
the estate of the veteran, and of the veteran's spouse, are 
such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 U.S.C.A. 
§ 1522(a) (West 1991); 38 C.F.R. § 3.274(a) (2001).  

The term "corpus of estate" and "net worth" mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  
38 C.F.R. § 3.275(b) (2001).  In determining whether some 
part of the claimant's estate or combined estate should be 
consumed for the claimant's maintenance, consideration will 
be given to the amount of the claimant's income together with 
the following:  1) whether the property can be readily 
converted into cash at no substantial sacrifice; 2) life 
expectancy; 3) number of dependents who meet the definition 
of member of the family; and 4) potential rate of depletion, 
including unusual medical expenses.  38 C.F.R. § 3.275(d) 
(2001).  




In his August 1997 claim for non-service connected pension 
benefits, the veteran reported mutual funds worth $150,000 
($80,000 veteran and $70,000 spouse).  The veteran reported 
that he was responsible for the support of his wife and two 
minor children.  The veteran reported no income but that he 
had an appeal pending with the Social Security 
Administration.  

In September 1997, the RO requested the veteran identify the 
amount of dividend or interest income generated by the above-
referenced mutual funds.  The RO further informed the veteran 
that if this amount was not reported, a 4 percent return 
would be assumed.

In a September 1997 statement, the veteran reported that he 
had been taking premature withdrawals from his retirement 
fund to meet expenses and that he has also had to pay taxes 
and early withdrawal penalties out of these funds.  An 
investment statement submitted by the veteran for the period 
from July 26, 1997 to August 29, 1997 indicated that the 
account value of the veteran's rollover individual retirement 
account (IRA) was $80,262.12.  Dividends for the year to date 
were $221.37.  Withdrawals for that period were $2,000.01 and 
$15,491.03 year to date.  

In an October 1997 Corpus of Estate Determination, the 
veteran was noted to be 48 years old with a life expectancy 
of 26.94 years.  Based on the information provided by the 
veteran, the total amount of estate was determined to be 
$150,000.  Income (dividends and interest) was assumed at 
$6,000.  The veteran's net worth was deemed sufficient to 
support him and his family for a period of 26.94 years and 
that it was reasonable to expect that part of his net worth 
would be utilized for living expenses.  Net worth was 
determined to be a bar to entitlement.

In his November 1997 notice of disagreement, the veteran 
explained that while he did have approximately $80,000 in 
mutual funds, that the funds were in an IRA and were subject 
to penalties plus taxes on early withdrawal.  The funds in 
his wife's name were in a life annuity and early withdrawal 
also resulted in similar consequences.
 
In March 1998, the veteran reported medical expenses for 1997 
at $3,576.66 and medical expenses to date for 1998 were 
reported as $6,194.17.  In an income-net worth and employment 
statement, the veteran reported that his mutual fund was 
worth $72,000 and his wife's was worth $74,000.  He further 
reported that his wife had temporary, part-time employment 
with income of approximately $200 per week.

In July 1998, the veteran's representative stated that the 
veteran had two children, that money would be needed for 
their educational benefits, and that the veteran intended to 
use some of his investments for this purpose.  

In November 1998, the veteran reported monthly expenses which 
were calculated to total $4,140.  Current assets were 
reported as $120,000.  

The evidence of record reflects that at the time of the 
veteran's application for pension, his net worth was 
approximately $150,000.  In 1998, it was estimated at 
$120,000.  The Board notes that there are no precise 
guidelines which establish what size estate precludes the 
payment of pension.  Excessive net worth is a question of 
fact and takes into consideration various factors.  
Accordingly, the Board will consider income, convertibility 
of the assets, life expectancy, number of dependents, and 
potential rate of depletion, including unusual medical 
expenses.  See 38 C.F.R. § 3.275(d) (2001).  

On review of the record, the RO determined that net worth was 
a bar to receipt of pension and it does not appear that it 
considered whether the veteran met the income requirements 
for receipt of pension.  As explained below, the Board agrees 
that the veteran's net worth is excessive and therefore, a 
discussion regarding the income requirements is not 
necessary.  The Board, however, has considered the veteran's 
income in its determination of excessive net worth.




The veteran's income at the time of the 1997 claim was 
reported as zero, although his investments apparently 
generated some interest/dividends.  In 1998, the veteran 
reported that his wife's weekly income was $200.  Based on 
the information provided, the veteran appears to have had 
little income in 1997 and 1998 and evidence in the record 
indicates he was withdrawing money from his investments to 
meet expenses. 

The veteran argues that his investment funds are not readily 
accessible to him and cannot all be converted into cash for 
the support of his family.  Specifically, that his assets are 
in financial instruments that are subject to tax and 
penalties for early withdrawal and therefore, he cannot 
convert his assets into cash without substantial sacrifice.  
Even considering that taxes and penalties may reduce the 
actual cash value of these investments, the veteran would 
still be able to convert these into significant cash assets 
and it is reasonable to expect him to utilize some of his 
financial resources to meet his expenses. 

The veteran argues that VA utilized the incorrect life 
expectancy in determining whether his net worth was 
excessive.  The Board agrees that pursuant to the life 
expectancy table in M21-1, life expectancy of a veteran age 
48 is 29.5 years.  The Board acknowledges that the veteran's 
reported investments will not enable him to meet his expenses 
for this length of time.  Nonetheless, his assets are such 
that he should be able to live off them and provide the basic 
necessities for a reasonable period of time.

At the time of the veteran's 1997 claim, he reported he was 
responsible for the support of his spouse and two dependent 
children.  Subsequently, the veteran reported monthly 
expenses of $4,140.  The veteran has not identified any 
unusual medical expenses and $1600 of medical expenses was 
included in the veteran's monthly expenses.  Given the 
veteran's responsibilities and expenses, it is expected that 
the veteran's assets will be depleted or spent down.  
Evidence of record indicates his investments decreased 
approximately $30,000 between 1997 and 1998.  


The veteran's representative suggests that the veteran 
intended to use some of this money for his children's 
educational expenses.  The veteran, however, has not 
submitted any evidence regarding actual or projected school 
expenses.  

The purpose of the pension program is to aid veterans and 
their dependents who are unable to provide themselves with 
basic necessities.  Based on the information provided by the 
veteran, his financial resources were sufficient to meet the 
basic needs for himself and his dependents in the years 1997 
and 1998.  It is inconsistent with the pension program to 
allow a claimant to collect a pension while simultaneously 
retaining a sizable estate.  

The Board has considered all evidence submitted by the 
veteran and has concluded that the veteran's net worth is a 
bar to the receipt of non-service connected pension benefits.  
As the preponderance of the evidence is against the veteran's 
claim, the reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the June 2002 informal hearing presentation, the veteran's 
representative argued that the Board should remand this case 
for new pension determinations for the periods subsequent to 
1997.  According to the representative, "[s]ubsequent 
periods of entitlement or lack thereof require separate 
decisions that take into account the changes in income and 
net worth and dependency, facts that are not adequately 
developed."  









During the course of this appeal, the veteran submitted 
relevant financial information for 1997 and 1998 and based on 
this information, the Board concluded that the veteran's net 
worth is a bar to the receipt of pension.  The veteran is 
currently assigned a permanent and total disability rating 
for pension purposes.  If the veteran feels that his 
circumstances have changed since 1998 such that he meets the 
additional requirements for entitlement to pension (income 
and net worth), the veteran is free to reopen his claim and 
submit the appropriate financial documentation.


ORDER

The determination that the veteran's net worth was excessive 
for pension benefits is proper and the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

